         Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 1 of 18



UN'ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -   -   -    -   -    -   -   -       -   -   -   -   -       X


 UNITED STATES OF AMERICA

                       - v.        -                               SUPERSEDING INDICTMENT

 EDWARD SHIN,                                                      Sl 19 Cr. 552 (GHW)
     a/k/a "Eungsoo Shin,"

                      Defendant.

                                                               X


                              COUNT ONE
     (Conspiracy to Commit Bank Fraud and Wire Fraud Affecting a
                       Financial Institution)

         The Grand Jury charges:

                                                   Relevant Background

         1.           At all times relevant to this Indictment, EDWARD SHIN,

a/k/a "Eungsoo Shin," the defendant, was the CEO of an FDIC-

insured financial institution headquartered in Elkins Park,

Pennsylvania with offices in New York, New Jersey, and

Pennsylvania (the "Bank").                                 The Bank offered a range of

financial products to individual consumers and businesses

including the provision of commercial loans, some of which were

guaranteed by the U.S. Small Business Administration (the

"SBA") .

         2.           The SBA helps Americans start, build, and grow

businesses by, among other effo~ts, offering a variety of loan

programs to help businesses succeed.                                While the SBA does not
     Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 2 of 18



lend money directly to entrepreneurs to start or grow a

business, the SBA guarantees at least some of the losses lenders

may incur when such loans are not repaid, provided the lender

has complied with SBA loan program requirements, including

relevant statutes, regulations, and the SBA's publicly available

Standard Operating Procedures ("SOPs").

     3.    One such loan program is SBA's 7(a) Loan Program (the

"7A Loan Program"), a program for helping start-up and existing

small businesses by providing guarantees on loans made for a

variety of business purposes, such as purchasing new land,

purchasing or expanding an existing business, and purchasing

machinery, furniture,   fixtures, supplies, or materials.        The SBA

may delegate authority to issue such loans to "preferred

lenders" pursuant to the SBA's "Preferred Lenders Program" or

"PLP."    Lenders operating pursuant to a grant of PLP authority

("PLP lenders") may issue SBA-guaranteed loans without needing

to provide documents to, or receive authorization from,         the SBA

for each individual loan.     PLP lenders are responsible for

confirming that all PLP loan closing decisions are correct, and

that the PLP lender has complied with all requirements of law

and SBA regulations.    At all times relevant to this Indictment,

the Bank was a PLP lender that engaged in the issuance of SBA-

guaranteed loans.

     4.    The SBA's SOPs include numerous rules and guidance

                                    2
    Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 3 of 18



concerning the issuance of SBA loans.      For example:

            a.   Pursuant to the SBA's SOPs, an SBA lender,

including but not limited to its officers and directors, is not

permitted to have any real or apparent conflicts of interest

with any borrower.    Such a conflict of interest includes any

instance in which the lender, or any of its associates,

partners, or close relatives thereof, has a direct or indirect

financial interest in the borrower.      If such a conflict of

interest exists, the SBA will not guarantee the loan.

            b.   Pursuant to the SBA's SOPs, an SBA lender is

required to assess the appropriate amount of equity that a

borrower is required to have in the small business receiving an

SBA loan.    This equity is often referred to an "equity

injection" or "cash injection" and is important to ensuring the

long-term viability of the borrower.      Equity injections are

particularly important for new businesses and typically take the

form of cash.    Under the SOPs, an SBA lender must disclose to

the SBA, and get SBA approval for, any loan extended to the

borrower that is used to fund the equity injection for an SBA

loan.   The failure to disclose such an equity injection loan or

inadequate equity by the borrower may cause the SBA not to

guarantee a loan.

            c.   Pursuant to the SBA's SOPs, an SBA lender may

only permit the payment of broker fees in connection with SBA

                                   3
        Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 4 of 18



loan funds that are reasonable and customary for the services

actually performed and may not be a percentage of the loan.

Such broker fees must also be disclosed to the SBA.             Failure to

disclose a broker fee or the payment of such fees that do not

comport with the SOPs may cause the SBA not to guarantee a loan.

                                 The Scheme

        5.   From at least in or about 2009 through at least in or

about 2013, EDWARD SHIN, a/k/a "Eungsoo Shin," the defendant,

engaged in a scheme to cause the Bank to issue both SBA and non-

SBA loans under false and fraudulent pretenses.           As part of the

scheme, SHIN caused the Bank to issue loans that were fraudulent

in at least three ways, described more fully below.            The loans

involved fraud on the SBA in connection with SBA-guaranteed

loans, fraud on the Bank in connection with commercial loans, or

both.

        SHIN Caused the Bank to Issue SBA-Guaranteed and Commercial
        Loans Involving Secret, Undisclosed Conflicts of Interest

        6.   EDWARD SHIN, a/k/a "Eungsoo Shin," the defendant,

caused the Bank to issue SBA-guaranteed loans to businesses in

which SHIN had a secret, undisclosed financial interest in the

borrower.     SHIN hid these secret interests from the Bank and the

SBA in order to cause the Bank to issue the loan and to ensure

that the SBA provided a guarantee for some or all of the loan.

In fact, however, and as SHIN well knew, the SBA would not have



                                       4
      Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 5 of 18



guaranteed the loans had the conflicts of interest been known to

it.

            a.   For example, between in or about 2009 and in or

about 2013, SHIN and a co-conspirator not named as a defendant

herein ("CC-1"), a close personal friend of Shin, partnered to

purchase and operate a small business located in New York, New

York ("Borrower-1").      On or about May 31, 2009, SHIN caused the

Bank to issue an SBA-guaranteed loan for approximately $1

million to fund the purchase and establishment of Borrower-1 by

SHIN and CC-1.     At no time did SHIN disclose to the Bank or the

SBA that he was a partner in the business of Borrower-1.

            b.   Later, in or about the summer of 2013, SHIN

arranged for Borrower-1 to be sold to a close relative of SHIN

 (the "Relative").    In order to enable the Relative to purchase

Borrower-1, SHIN assisted the Relative in forming a company

 ("Borrower-2") and in or about September 2013, arranged for the

Bank to issue an SBA-guaranteed loan to Borrower-2 for

approximately $1 million to buy Borrower-1.         A significant

portion of the loan proceeds from that loan were used to pay off

the outstanding balance of the Bank's loan to Borrower-1.              At no

time did SHIN disclose to the Bank or the SBA that Borrower-2

was owned by SHIN's close relative, or that the proceeds of the

loan to Borrower-2 would be used to pay off an outstanding loan

to Borrower-1 in which SHIN held a ... financial interest .

                                     5
     Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 6 of 18



           c.   As further described below, in order to help the

Relative obtain the loan to Borrower-2, SHIN also assisted the
                                        \,
Relative in artificially inflating the Relative's assets in

statements provided to the Bank and the Bank's loan officers in

order to make it appear as if the Relative had more assets and

was therefore more creditworthy than the Relative really was.

           d.   Ultimately, in or about 2017, the Relative and

Borrower-2 were unable to repay the loan to .the Bank and

defaulted, requiring the Bank to call upon the guarantee from

the SBA.   Had the SBA been informed about SHIN's undisclosed

conflicts of interest and the actual circumstances of the loans

to Borrower-1 and Borrower-2, the SBA would not have guaranteed

those loans.

     SHIN Caused the Bank to Issue SBA-Guaranteed Loans In
     Violation of SBA Equity Injection Rules

     7.    EDWARD SHIN, a/k/a "Eungsoo Shin," the defendant,

caused the Bank to issue SBA-guaranteed loans without proper

equity injections as required by the SBA's rules and

regulations.    SHIN knowingly caused the Bank to issue loans to

borrowers who did not have suffic-ient equity injections. SHIN

also knowingly causing the Bank to issue loans in order to

provide borrowers of SBA-guaranteed loans with equity

injections, which loans were undisclosed to the SBA.

           a.    For example, in connection with the approximately



                                    6
     Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 7 of 18



$1 million SBA loan to Borrower-2 described in paragraph 6.b.

above, SBA documentation provided that Borrower-2 would have to
                                                        .
make a $180,000 cash injection into its business and use those

funds as part of the purchase of Borrower-1.        At the time,

neither Borrower-2, nor its owner, the Relative, had sufficient

funds to make such a cash injection.       Instead, on or about June

10, 2013, SHIN provided the Relative with a check for $250,000,

which the Relative then deposited into the Relative's personal

bank account.    At SHIN's direction, the Relative provided

personal bank statements to the Bank reflecting the $250,000

balance in order to falsely convey that the Relative and

Borrower-2 were capable of making the cash injection as required

by the SBA.     In fact, however, and as SHIN well knew, the

Relative had no intention to, and did not, advance any cash into

Borrower-2.     Had the SBA been informed about the true facts and

circumstances of Borrower-2's inability to fund a cash

injection, the SBA would not have guaranteed the loan to

Borrower-2.

     SHIN Received Secret, Undisclosed Kickbacks in Connection
     with SBA-Guaranteed and Commercial Loans Issued by the Bank

     8.     EDWARD SHIN, a/k/a "Eungsoo Shin," the defendant,

secretly and unbeknownst to the SBA and the Bank arranged to

receive kickbacks in connection with commercial loans issued by

the Bank.    These kickbacks were taken out of certain of the


                                    7
     Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 8 of 18



broker or commission fees that were paid to CC-1, who, at all

times relevant to this Indictment, worked as a business broker

linking the Bank to potential borrowers.       SHIN directed that

these broker fees be _paid to CC-1 whether or not CC-1 had done

any actual work in connection with the issuance of these loans.

At SHIN's direction, CC-1 would then provide a portion of the

broker fee to SHIN in cash or to a third party at SHIN's

direction.

             a.   For example, on or about April 17, 2012, the Bank

disbursed an SBA-guaranteed loan for $5,000,000 to a small

business entity located in New York, New York ("Borrower-3").

CC-1 had no involvement in the loan or the underlying

transaction for which the funds were borrowed.         Nevertheless,

SHIN instructed that a commission check for $50,000, or 1% of

the loan, be issued to a company controlled by CC-1 (the "Realty

Company") purportedly as a "referral fee."        On or about April

25, 2012, CC-1 deposited this commission check into the Realty

Company's bank account.

             b.   On or about April 26 ·and 30, 2012, at SHIN' s

direction, CC-1 prepared two checks from the Realty Company's

bank account.     The first check was for approximately $17,000 and

was written to another company that CC-1 had previously helped

to obtain an SBA-guaranteed loan from the Bank.         The owner of

that company gave CC-1 $17,000 in cash in exchange for the

                                    8
     Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 9 of 18



check.     At SHIN's direction, CC-1 then provided $10,000 of the

cash to SHIN and kept $7,000.      CC-1 then signed the second check

and gave it to SHIN. The second check was subsequently made out

to an associate of SHIN for $30,000.

             c.   In total, SHIN and CC-1 split hundreds of

thousands of dollars of commission fees in this manner

unbeknownst to the SBA or the Bank.

                        Statutory Allegations

     9.     From at least in or about 2009 through at least in or

about 2013, in the Southern District of New York and elsewhere,

EDWARD SHIN, a/k/a "Eungsoo Shin," the defendant, and others

known and unknown, willfully and knowingly combined, conspired,

confederated, and agreed together and with each other to commit

(a) bank fraud, in violation of Title 18, United States Code,

Section 1344; and (b} wire fraud affecting a financial

institution, in violation of Title 18, United States Code,

Section 1343.

     10.    It was a part and an object of the conspiracy that

EDWARD SHIN, a/k/a "Eungsoo Shin," the defendant, and others

known and unknown, willfully and knowingly would and did execute

and attempt to execute a scheme and artifice to defraud a

financial institution, the deposits of which were then insured

by the Federal Deposit Insurance Corporation, and to obtain

moneys, funds, credits, assets, securities, and other·property

                                    9
    Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 10 of 18



owned by, and under the custody and control of, said financial

institution, by means of false and fraudulent pretenses,

representations, and promises, in violation of Title 18, United

States Code, Section 1344, to wit, SHIN fraudulently caused the

Bank to issue loans by providing the Bank with false and

misleading information regarding, and by omitting material facts

p~rtaining to, the financial circumstances of bor~owers applying

for, and SHIN'S own interests in the extension of, those loans.

     11.   It was a further part and an object of the conspiracy

that EDWARD SHIN, a/k/a "Eungsoo Shin," the defendant, and

others known and unknown, willfully and knowingly, having

devised and intending to devise a scheme and artifice to

defraud, and for obtaining money and property by means of false

and fraudulent pretenses, representations, and promises, would

and did transmit and cause to be transmitted by means of wire,

radio, and television communication in interstate and foreign

commerce writings, signs, signals, pictures, and sounds for the

purpose of executing such scheme and artifice, in violation of

Title 18, United States Code, Section 1343, which violation

would and did affect a financial institution, to wit, SHIN

fraudulently caused the Bank to issue, and the SBA to guarantee,

loans by providing false and misleading information about the

loans thereby subjecting the Bank to the loss and potential loss

of the SBA's guarantees.

                                   10
    Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 11 of 18



           (Title 18, United States Code, Section 1349.)

                             COUNT TWO
                (Conspiracy to Commit Bank Bribery)

     The Grand Jury further charges:

     12.   The allegations contained in paragraphs 1 through 8

and 15 of this Indictment are hereby repeated, realleged, and

incorporated by reference as if fully set forth herein.

     13.   From at least in or about 2009 through at least in or

about 2013, in the Southern District of New York and elsewhere,

EDWARD SHIN, a/k/a "Eungsoo Shin," the defendant, and others

known and unknown, willfully and knowingly, combined, conspired,

confederated, and agreed together and with each other to solicit

things of value as a bank officer, in violation of Title 18,

United States Code, Section 215(a) (2).

     14.   It was a part and object of the conspiracy that EDWARD

SHIN, a/k/a "Eungsoo Shin," the defendant, and others known and

unknown, being officers, directors, employees, and agents of a

financial institution, would and did corruptly solicit and

demand for the benefit of a person, and corruptly accept and

agree to accept, things of value exceeding $1,000· from a person,

intending to be influenced and rewarded in connection with

business and transactions of such institution, in violation of

Title 18, United States Code, Section 215(a) (2).




                                   11
    Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 12 of 18



                              Overt Acts

     15.   In furtherance of the conspiracy and to effect the

illegal object thereof, the following overt acts, among others,

were committed and caused to be committed in the Southern

District of New York and elsewhere:

           a.   In or about April 2012, EDWARD SHIN, a/k/a

"Eungsoo Shin," the defendant, caused the Bank to issue a

commission check for approximately $50,000 made out to the

Realty Company, located in New York, New York, in connection

with an SBA loan extended by the Bank and for which no services

warranting the payment of a commission were performed by the

Realty Company or any of its principals or agents.

           b.   In or about April 2012, SHIN caused the Bank to

issue a commission check for approximately $15,500 made out to

the Realty Company in connection with an SBA loan extended by

the Bank and for which no services warranting the payment of a

commission were performed by the Realty Company or any of its

principals or agents.

           c.   In or about July 2012, SHIN attempted to use a

$50,000 check drawn on the Realty Company, representing an

undisclosed kickback to SHIN, at a casino in Las Vegas.

           (Title 18, United States Code, Section 371.)




                                   12
    Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 13 of 18



                           COUNT THREE
           (Bank Bribery - Solicitation and Acceptance)

     The Grand Jury further charges:

     16.   The allegations contained in paragraphs 1 through 8

and 15 of this Indictment above are hereby repeated, realleged,

and incorporated by reference as if fully set forth herein.

     17.   From at least in or about 2009 through at least in or

about 2013, in the Southern District of New York and elsewhere,

EDWARD SHIN, a/k/a "Eungsoo Shin," the defendant, being an
     l

officer, director, employee, and agent of a financial

institution, corruptly solicited and demanded for the benefit of

a person, and corruptly accepted and agreed to accept, things of

value exceeding $1,000 from a person, intending to be influenced

and rewarded in connection with any business and transaction of

such institution, to wit, SHIN, while acting as CEO of the Bank,

secretly solicited and accepted payments in connection with the

extension of SBA and commercial loans by the Bank.

    (Title 18, United States Code, Sections 215(a) (2) and 2.)

                           COUNT FOUR
    (Theft, Embezzlement, or Misapplication by Bank Officer)

     The Grand Jury further charges:

     18.   The allegations contained in paragraphs 1 through 8

and 15 of this Indictment above are hereby repeated, realleged,

and incorporated by reference as if fully set forth herein.




                                   13
        Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 14 of 18



        19.   From at least in or about 2009 through in or about

2013, in the Southern District of New York and elsewhere, EDWARD

SHIN, a/k/a ~Eungsoo Shin,h the defendant, being an officer,

director, agent and employee of a bank the deposits of which

were then insured by the Federal Deposit Insurance Corporation,

with intent to injure and defraud such insured bank, embezzled,

abstracted, purloined and willfully misapplied moneys, funds,

and credits of such bank, and moneys, funds, assets and

securities intrusted to the custody and care of such bank and

the custody and care of such agent, officer, director, and

employee, to wit, SHIN, while acting as CEO of the Bank, caused

the Bank to issue purported broker commission payments to CC-1,

including in cases where CC-1 had not earned such payments, and

secretly directed CC-1 to share a portion of those payments with

SHIN.

               (Title 18, United States Code, Section 656.)

                                COUNT FIVE
                     (Conspiracy to Commit Loan Fraud)

        The Grand Jury further charges:

        20.   The allegations contained in paragraphs 1 through 8

and 15 of this Indictment are hereby repeated, realleged, and

incorporated by reference as if fully set forth herein.

        21.   From at least in or about 2009 through at least in or

about 2013, in the Southern District of New York and elsewhere,



                                       14
    Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 15 of 18



EDWARD SHIN, a/k/a "Eungsoo Shin," the defendant, and others

known and unknown, willfully and knowingly, combined, conspired,

confederated, and agreed together and with each other to commit

loan fraud,    in violation of Title 18, United States Code,

Section 1014.

     22.   It was a part and object of the conspiracy that EDWARD

SHIN, a/k/a "Eungsoo Shin," the defendant, would and did

knowingly make false statements and reports for the purpose of

influencing in_ any way the action of the Small Business

Administration in connection with any provision of the Small

Business Investment Act of 1958 and an institution the accounts

of which were then insured by the Federal Deposit Insurance

Corporation, upon applications, commitments, loans, and

applications for guarantees, in violation of Title 18, United

States Code, Section 1014.

                                Overt Act

     23.   In furtherance of the conspiracy and to effect the

illegal object thereof, the following overt act, among others,

was committed and caused to be committed in the Southern

District of New York and elsewhere:

              a.   In or about September 2013, EDWARD SHIN, a/k/a

"Eungsoo Shin," the defendant, falsely represented the

Relative's net worth and Borrower-2's equity injections in

connection with the issuance of an SBA loan to Borrower-2.

                                   15
    Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 16 of 18



              (Title 18, United States Code, Section 371.)

                         FORFEITURE ALLEGATION

     24.     As a result of committing the offenses alleged in

Counts One through Five of this Indictment, EDWARD SHIN, a/k/a

"Eungsoo Shin," the defendant, shall forfeit to the United

States, pursuant to Title 18, United States Code, Section

982(a) (2) (A), any and all property constituting, or derived

from, proceeds obtained directly or indirectly, as a result of

the commission of said offenses, including but not limited to a

sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses.

                      Substitute Assets Provision

     25.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.   cannot be located upon the exercise of due

diligence;

             b.   has been transferred or sold to, or deposited

with, a third party;

             c.   has been placed beyond the jurisdiction of the

court;

             d.   has been substantially diminished in value; or

             e.   has been commingled with other property which

cannot be divided without difficulty;




                                   16
    Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 17 of 18



it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property

of the defendant, up to the value of the above- forfeitable

property.




t!!l!iiii/ ited St:~.Se;:61.)
             (Title 18, United States Code, Section 982;
            Title 21, United States Code, Section 853; and




                                 United States Attorney




                                   17
Case 1:19-cr-00552-GHW Document 26 Filed 12/30/19 Page 18 of 18




            Form No. USA-33s-274        (Ed. 9-25-58)




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


                   UNITED STATES OF AMERICA

                                   v.

                          EDWARD SHIN,
                     a/k/a "Eungsoo Shin,"

                               Defendant.

                    SUPERSEDING INDICTMENT

                         Sl 19 Cr. 552 (GHW)

          (18   u.s.c.    §§   1349, 371, 215, 656, 1014
                                 and 2.)

                     GEOFFREY S. BERMAN
                    United States Attorney
